 



EXHIBIT 10.1

     
(MORGAN STANLEY LOGO) [c24280c2428001.gif]
  MORGAN STANLEY & CO. INCORPORATED
1585 BROADWAY
NEW YORK, NY 10036-8293
(212) 761-4000

February 25, 2008
Fixed Dollar Collared Accelerated Share Repurchase Transaction
Plexus Corp.
55 Jewelers Park Drive
Neenah, WI  54957
Dear Sir/Madam:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. Incorporated (“MSCO”) and Plexus Corp. (the “Issuer”) on the Trade Date
specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern. Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA. “Other ASR Transaction”
shall mean the Fixed Dollar Collared Accelerated Share Repurchase Transaction
dated February 25, 2008 between the Issuer and MSCO.
1. This Confirmation evidences a complete and binding agreement between MSCO and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement (the “ISDA Form”) as if MSCO and Issuer had
executed an agreement in such form without any Schedule. For the avoidance of
doubt, this Transaction and the Other ASR Transaction shall be the only
transactions under the Agreement, and all references herein to the “Agreement”
shall be deemed to include the Other ASR Transaction.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
GENERAL TERMS:

     
Trade Date:
  As specified in Schedule I
 
   
Buyer:
  Issuer
 
   
Seller:
  MSCO
 
   
Shares:
  Common Stock of Issuer (Ticker: PLXS)
 
   
Number of Shares:
  The number of Shares delivered in accordance with Physical Settlement below.



--------------------------------------------------------------------------------



 



Page 2

     
Forward Price:
  A price per Share (as reasonably determined by the Calculation Agent) equal to
(i) the sum of the 10b-18 VWAP for each Trading Day during the Calculation
Period divided by (ii) the number of Trading Days in the Calculation Period
minus (iii) the Discount Percentage (as specified in Schedule I) multiplied by
the Initial Hedge Period Reference Price; provided, however, that if the Forward
Price would otherwise be: (A) greater than the Forward Cap Price, the Forward
Price shall equal the Forward Cap Price (as specified in Schedule I), or (B)
less than the Forward Floor Price, the Forward Price shall equal the Forward
Floor Price (as specified in Schedule I)
 
   
10b-18 VWAP:
  For each Trading Day during the Calculation Period or the Initial Hedge
Period, a price per share (as reasonably determined by the Calculation Agent)
equal to the volume-weighted average price of the Rule 10b-18 eligible trades in
the Shares for the entirety of such Trading Day as determined by reference to
the screen entitled “PLXS.UQ <Equity> AQR SEC” or any successor page as reported
by Bloomberg L.P.
 
   
Calculation Period:
  The period from and including the first Trading Day that occurs after the
Initial Hedge Completion Date to but excluding the relevant Valuation Date.
 
   
Trading Day:
  Any Exchange Business Day that is not a Disrupted Day or an Excluded Day (as
defined below)
 
   
Initial Shares:
  As specified in Schedule I
 
   
Initial Share Delivery Date:
  One Exchange Business Day following the Trade Date. On the Initial Share
Delivery Date, MSCO shall deliver a number of Shares equal to the Initial Shares
to Issuer in accordance with Section 9.4 of the Equity Definitions, with the
Initial Share Delivery Date deemed to be a “Settlement Date” for purposes of
such Section 9.4.
 
   
Initial Hedge Period:
  The period from and including the first Trading Day that occurs after the
Trade Date to and including the Initial Hedge Completion Date
 
   
Initial Hedge Completion Date:
  The date on which MSCO completes its initial hedge, as determined by MSCO in
its sole discretion, provided that such date occurs no more than fifteen
(15) Exchange Business days following the Trade Date (subject to extension or
suspension in the event of one or more Disrupted Days during the Initial Hedge
Period).



--------------------------------------------------------------------------------



 



Page 3

     
Initial Hedge Period Reference Price:
  A price per share (as reasonably determined by the Calculation Agent) equal to
the average price at which MSCO purchases the Shares constituting its initial
hedge.
 
   
Additional Shares:
  A number of Shares equal to (i) the Prepayment Amount (as defined below)
divided by (ii) the Forward Cap Price minus (iii) the Initial Shares
 
   
Additional Share Delivery Date:
  One Exchange Business Day following the Initial Hedge Completion Date. On the
Additional Share Delivery Date, MSCO shall deliver a number of Shares equal to
the Additional Shares to Issuer in accordance with Section 9.4 of the Equity
Definitions, with the Additional Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.
 
   
Prepayment:
  Applicable
 
   
Prepayment Amount:
  As specified in Schedule I
 
   
Commission Amount:
  As specified in Schedule I
 
   
Adjustment Amount:
  As specified in Schedule I
 
   
Structuring Fee:
  As specified in Schedule I
 
   
Prepayment Date:
  One Exchange Business Day following the Trade Date. On the Prepayment Date,
Issuer shall pay to MSCO the Prepayment Amount, the Commission Amount, the
Adjustment Amount and the Structuring Fee.
 
   
Exchange:
  The Nasdaq Global Select Market
 
   
Related Exchange:
  The primary exchange on which options or futures on the relevant Shares are
traded.
 
   
Market Disruption Event:
  The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by inserting the words “at any time on any
Scheduled Trading Day during the Calculation Period or the Initial Hedge Period
or” after the word “material,” in the third line thereof.
 
   
 
  Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day in the Calculation Period or the Initial Hedge Period is a
Disrupted Day, the Calculation Agent shall have the option in its reasonable
discretion (i) to determine the weighting of each Rule 10b-18 eligible
transaction in the Shares on the relevant Disrupted Day using its commercially
reasonable judgment for purposes of calculating the Forward Price, as
applicable, (ii) to elect to extend the Calculation Period or the Initial Hedge
Period by a number of Scheduled Trading Days equal to the number of Disrupted
Days during the Calculation Period or the Initial Hedge Period or (iii) to
suspend the Calculation Period or the Initial Hedge Period, as appropriate,
until the circumstances



--------------------------------------------------------------------------------



 



Page 4

     
 
  giving rise to such suspension have ceased. For the avoidance of doubt, if the
Calculation Agent elects the option described in clause (i) above, then such
Disrupted Day shall be deemed to be a Trading Day for purposes of calculating
the Forward Price or the Initial Hedge Period Reference Price, as the case may
be.
 
   
Excluded Days:
  May 23, 2008
 
   
VALUATION:
   
 
   
Valuation Time:
  The Scheduled Closing Time on the relevant Exchange
 
   
Valuation Date:
  The earlier of (i) the Scheduled Valuation Date (as specified in Schedule I)
and (ii) any date after the Lock-Out Date (as specified in Schedule I) specified
by MSCO to Issuer by 9:00pm New York City time on such date as a Valuation Date,
in each case, subject to extension in accordance with “Market Disruption Event”
above or Section 9 or Section 10 below; provided, however, that if a Valuation
Date occurs pursuant to clause (ii) above, then (A) the Calculation Period for
this Transaction (or portion thereof) shall be deemed to end as of the Trading
Day immediately preceding the relevant Valuation Date and (B) MSCO shall have
the right to specify a Valuation Date with respect to any portion of this
Transaction as it selects (any such Valuation Date on a portion of this
Transaction for less than the full Prepayment Amount, a “Partial Acceleration
Date”); provided, however, that MSCO can elect no more than three Partial
Acceleration Dates during the term of this Transaction.
 
   
 
  In the case of a Partial Acceleration Date, MSCO shall specify in its notice
to Issuer designating a Valuation Date in connection with a Partial Acceleration
Date the percentage of the Prepayment Amount that is subject to such Valuation
Date and Calculation Agent shall adjust all terms of this Transaction as it
deems reasonable in order to take into account the occurrence of any Partial
Acceleration Date (including cumulative adjustments to take into account all
Partial Acceleration Dates that occur during the term of this Transaction). For
the avoidance of doubt, (i) any Settlement Amount that will be calculated for
any Valuation Date that occurs in connection with a Partial Acceleration Date
shall take into account the percentage of the Prepayment Amount that is subject
to such Valuation Date, and for calculation purposes shall deem only the
equivalent percentage of Initial Shares and Additional Shares to have been
previously delivered by MSCO to Issuer and (ii) any Settlement Amount that will
be calculated for any Valuation Date that occurs after the settlement effected
in connection with the first Partial Acceleration Date shall take into account
any Shares delivered in connection with any previous settlements effected in
connection with the occurrence of any Partial Acceleration Dates.



--------------------------------------------------------------------------------



 



Page 5

     
 
  On each Valuation Date, Calculation Agent shall reasonably calculate the
relevant Settlement Amount.
 
   
SETTLEMENT TERMS:
   
 
   
Physical Settlement:
  Applicable.
 
   
 
  On the relevant Settlement Date, MSCO shall deliver to Issuer a number of
Shares equal to (a) (i) the Prepayment Amount divided by (ii) the Forward Price
as determined on the relevant Valuation Date, minus (b) the Initial Shares minus
(c) the Additional Shares (such number of Shares, the “Settlement Amount”),
rounded to the nearest whole number of Shares; provided that for any Settlement
Date that occurs in connection with a Partial Acceleration Date or on the
Scheduled Valuation Date if any Partial Acceleration Dates have occurred before
the Scheduled Valuation Date the Prepayment Amount, the Initial Shares and
Additional Shares that shall be used to calculate such Settlement Amount shall
be in proportion to the percentage of the Prepayment Amount that is subject to
such Valuation Date or Scheduled Valuation Date, as the case may be.
 
   
Settlement Currency:
  USD
 
   
Settlement Date:
  Three Exchange Business Days after the relevant Valuation Date, or if such
date is not a Clearance System Business Day or if there is a Settlement
Disruption Event on such day, the immediately succeeding Clearance System
Business Day on which there is no Settlement Disruption Event.

PROCEDURE FOR SETTLEMENT:
Except for delivery of Shares made in connection with the delivery of Initial
Shares, each delivery of the Shares shall be made through the relevant Clearance
System at the accounts specified by the parties on a free delivery basis, for
settlement on the applicable Settlement Date in accordance with Article 9 of the
Equity Definitions; provided, however, that in Section 9.2(a)(iii) of the Equity
Definitions the words “the Excess Dividend Amount, if any, and” shall be
deleted.
Share Adjustments:

     
Potential Adjustment Event:
  Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
   
Extraordinary Dividend:
  For any fiscal quarter occurring (in whole or in part) during the period from
and including the first day of the Initial Hedge Period to and including the
Scheduled Valuation Date, any dividend or distribution on the Shares with an
ex-dividend date occurring both (i) during such fiscal quarter and



--------------------------------------------------------------------------------



 



Page 6

     
 
  (ii) prior to the Scheduled Valuation Date (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) that is either
(i) a non-regularly scheduled Divided or (ii) the amount or value of which (as
reasonably determined by the Calculation Agent) exceeds the Ordinary Dividend
Amount.
 
   
Ordinary Dividend Amount:
  For any calendar quarter, USD0.00
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that if MSCO suspends trading in the
Shares for all or any portion of a Trading Day within the Calculation Period in
accordance with the terms of this Agreement, the suspension shall be treated as
a Potential Adjustment Event subject to Calculation Agent Adjustment. In the
case of a suspension pursuant to Section 10, the Calculation Agent shall make
such adjustments prior to the period of suspension, if it is practical to do so.
Otherwise, and in all cases of a suspension as contemplated under “Market
Disruption Event” above, the Calculation Agent shall make such adjustments
promptly following the period of suspension.
 
   
EXTRAORDINARY EVENTS:
   
 
   
Consequences of Merger Events:
   
 
   
Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
Share-for-Other:
  Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration
 
   
Share-for-Combined:
  Component Adjustment
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
   
 
   
Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
Share-for-Other:
  Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration
 
   
Share-for-Combined:
  Component Adjustment



--------------------------------------------------------------------------------



 



Page 7

For purposes of this Transaction, the definition of Merger Date in
Section 12.1(c) of the Equity Definitions shall be amended to read, “Merger Date
shall mean the Announcement Date.” For purposes of this Transaction, the
definition of Tender Offer Date in Section 12.1(e) of the Equity Definitions
shall be amended to read, “Tender Offer Date shall mean the Announcement Date.”

     
Composition of Combined Consideration:
  Applicable
 
   
Nationalization, Insolvency or Delisting:
  Negotiated Closeout
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption:
  Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby amended by adding the phrase “for at least one full Exchange Day”
immediately following the word “efforts” in the second line thereof.
 
   
Increased Cost of Hedging:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
Maximum Stock Loan Rate:
  100bps
 
   
Increased Cost of Stock Borrow:
  Applicable
Initial Stock Loan Rate:
  25bps
 
   
Determining Party:
  For all Extraordinary Events, MSCO
 
   
Hedging Party:
  For all Additional Disruption Events, MSCO
 
   
Non-Reliance:
  Applicable
 
   
AGREEMENTS AND ACKNOWLEDGMENTS:
   
 
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
3. Calculation Agent:
  MSCO. Following any calculation by the Calculation Agent hereunder, upon a
prior written request by Issuer, the Calculation Agent will provide to Issuer by
e-mail to the e-mail address provided by Issuer in such a prior written request
a report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such calculation.
 
   
4. Account Details:
  To be provided.



--------------------------------------------------------------------------------



 



Page 8

5. (a) Nationalization or Insolvency. The words “the Transaction will be
cancelled,” in the first line of Section 12.6(c)(ii) of the Equity Definitions
are replaced with the words “MSCO will have the right to cancel this
Transaction,”.
     (b) Additional Termination Event. The declaration of any Extraordinary
Dividend by Issuer during the period from and including the Trade Date to but
excluding the last Valuation Date to occur in connection with this Transaction
shall constitute an Additional Termination Event with this Transaction as the
only “Affected Transaction” and Issuer as the sole “Affected Party”.
     (c) For the avoidance of doubt, this Transaction shall be deemed to be a
“Forward Transaction” for purposes of the Equity Definitions; provided, however,
that in Section 9.2(a)(iii) of the Equity Definitions the words “the Excess
Dividend Amount, if any, and” shall be deleted.
6. Certain Payments and Deliveries by MSCO. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and MSCO would be required to make a payment pursuant to
Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and MSCO
would be required to make a payment pursuant to Sections 12.3 and 12.7 of the
Equity Definitions, (iii) a Merger Event occurs and MSCO would be required to
make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions or
(iv) an Additional Disruption Event occurs and MSCO would be required to make a
payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions, then
Issuer shall have the option to require MSCO to make such payment in cash or to
settle such payment amount in Shares (any such payment described in
Sections 6(i), (ii), (iii), or (iv) above, an “MSCO Payment Amount”). If Issuer
elects for MSCO to settle an MSCO Payment Amount in Shares, then on the date
such MSCO Payment Amount is due, a Settlement Balance shall be established with
an initial balance equal to the MSCO Payment Amount. On such date, MSCO shall
commence purchasing Shares for delivery to Issuer. At the end of each Trading
Day on which MSCO purchases Shares pursuant to this Section 6, MSCO shall reduce
the Settlement Balance by the amount paid by MSCO to purchase the Shares
purchased on such Trading Day. MSCO shall deliver any Shares purchased on a
Trading Day to Issuer on the third Exchange Business Day following the relevant
Trading Day. MSCO shall continue purchasing Shares until the Settlement Balance
has been reduced to zero.
7. Certain Payments and Deliveries by Issuer. Notwithstanding anything to the
contrary herein, or in the Equity Definitions, if at any time (i) an Early
Termination Date occurs and Issuer would be required to make a payment pursuant
to Sections 6(d) and 6(e) of the Agreement, (ii) a Tender Offer occurs and
Issuer would be required to make a payment pursuant to Sections 12.3 and 12.7 of
the Equity Definitions, (iii) a Merger Event occurs and Issuer would be required
to make a payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions
or (iv) an Additional Disruption Event occurs and Issuer would be required to
make a payment pursuant to Sections 12.8 and 12.9 of the Equity Definitions (any
such payment described in Sections 7(i), (ii), (iii), or (iv) above, an “Early
Settlement Payment”), then Issuer shall have the option, in lieu of making such
cash payment, to settle its payment obligations under Sections 7(i), (ii),
(iii), or (iv) above in Shares (such Shares, the “Early Settlement Shares”). In
order to elect to deliver Early Settlement Shares, (A) Issuer must notify MSCO
of its election by no later than 4 p.m. New York City time on the date that is
three Exchange Business Days before the date that the Early Settlement Payment
is due, (B) Issuer must specify whether such Early Settlement Shares are to be
sold by means of a registered offering or by means of a private placement and
(C) the conditions described in Section 8 below must be satisfied on each day
Early Settlement Shares are to be sold by MSCO in connection with Issuer’s
election to deliver Early Settlement Shares in connection with the settlement of
an Early Settlement Payment.
8. Conditions to Delivery of Early Settlement Shares.
Issuer may only deliver Early Settlement Shares and Make-Whole Shares (as
defined below) subject to satisfaction of the following conditions:



--------------------------------------------------------------------------------



 



Page 9

     (a) If Issuer timely elects to deliver Early Settlement Shares and
Make-Whole Shares by means of a registered offering, the following provisions
shall apply:
     (i) On the later of (A) the Trading Day following the Issuer’s election to
deliver Early Settlement Shares and any Make-Whole Shares by means of a
registered offering (the “Registration Notice Date”), and (B) the date on which
the Registration Statement is declared effective by the SEC or becomes effective
(the “Registered Share Delivery Date”), the Issuer shall deliver to MSCO a
number of Early Settlement Shares equal to the quotient of (I) the relevant
Early Settlement Payment divided by (II) a price per Share as reasonably
determined by the Calculation Agent based on prevailing market prices for the
Shares. For the avoidance of doubt, the Registered Share Delivery Date shall be
deemed to be the Settlement Date if this Section 8(a) shall apply.
     (ii) Promptly following the Registration Notice Date, the Issuer shall file
with the SEC a registration statement (“Registration Statement”) covering the
public resale by MSCO of the Early Settlement Shares and any Make-Whole Shares
(collectively, the “Registered Securities”) on a continuous or delayed basis
pursuant to Rule 415 (or any similar or successor rule), if available, under the
Securities Act; provided that no such filing shall be required pursuant to this
paragraph (ii) if the Issuer shall have filed a similar registration statement
with unused capacity at least equal to the relevant Early Settlement Payment and
such registration statement has become effective or been declared effective by
the SEC on or prior to the Registration Notice Date and no stop order is in
effect with respect to such registration statement as of the Registration Notice
Date.  The Issuer shall use its best efforts to file an automatic shelf
registration statement or have the Registration Statement declared effective by
the SEC as promptly as possible.
     (iii) Promptly following the Registration Notice Date, the Issuer shall
afford MSCO a reasonable opportunity to conduct a due diligence investigation
with respect to the Issuer customary in scope for underwritten offerings of
equity securities (including, without limitation, the availability of senior
management to respond to questions regarding the business and financial
condition of the Issuer and the right to have made available to MSCO for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by MSCO), and MSCO shall be satisfied in
all material respects with the results of such due diligence investigation of
the Issuer. For the avoidance of doubt, the Issuer shall not have the right to
deliver Shares pursuant to this Section 8(a) (and the conditions to delivery of
Early Settlement Shares specified in this Section 8(a) shall not be satisfied)
until MSCO is satisfied in all material respects with the results of such due
diligence investigation of the Issuer.
     (iv) From the effectiveness of the Registration Statement until all
Registered Securities have been sold by MSCO, the Issuer shall, at the request
of MSCO, make available to MSCO a printed prospectus relating to the Registered
Securities in form and substance (including, without limitation, any sections
describing the plan of distribution) satisfactory to MSCO (a “Prospectus”, which
term shall include any prospectus supplement thereto), in such quantities as
Morgan shall reasonably request.
     (v) The Issuer shall use its best efforts to prevent the issuance of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending the use of any Prospectus and, if any such order
is issued, to obtain the lifting thereof as soon thereafter as is possible.  If
the Registration Statement, the Prospectus or any document incorporated therein
by reference contains a misstatement of a material fact or omits to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading, the Issuer shall as promptly as practicable file any
required document and prepare and furnish to MSCO a reasonable number of copies
of such supplement or amendment thereto as may be necessary so that the
Prospectus, as thereafter delivered to the purchasers of the Registered
Securities will not contain a misstatement of a material fact or omit to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading.



--------------------------------------------------------------------------------



 



Page 10

     (vi) On or prior to the Registered Share Delivery Date, the Issuer shall
enter into an agreement (a “Transfer Agreement”) with MSCO (or any affiliate of
MSCO designated by MSCO) in connection with the public resale of the Registered
Securities, substantially similar to underwriting agreements customary for
underwritten offerings of equity securities, in form and substance reasonably
satisfactory to MSCO (or such affiliate), which Transfer Agreement shall
(without limitation of the foregoing):
     (A) contain provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, MSCO and its affiliates,
     (B) provide for delivery to MSCO (or such affiliate) of customary letters
and opinions (including, without limitation, accounting comfort letters,
opinions relating to the due authorization, valid issuance and fully paid and
non-assessable nature of the Registered Securities and negative assurance
concerning the lack of material misstatements and omissions in the Registration
Statement, the Prospectus and the Issuer’s filings under the Exchange Act of
1934, as amended and modified (the “Exchange Act”)); and
     (C) provide for the payment by the Issuer of all fees and expenses in
connection with such resale, including all registration costs and all fees and
expenses of counsel for MSCO (or such affiliate), but excluding any underwriting
fee.
     (vii) On the Registered Share Delivery Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the applicable
amount of the relevant Early Settlement Payment.  Following the delivery of
Early Settlement Shares or any Make-Whole Shares, MSCO shall sell all such Early
Settlement Shares or Make-Whole Shares in a commercially reasonable manner.
     (viii) At the end of each day upon which sales have been made, the
Settlement Balance shall be reduced by an amount equal to the aggregate proceeds
received by MSCO upon settlement of the sale of such Share.
     (ix) If, on any date, the Settlement Balance has been reduced to zero but
not all of the Early Settlement Shares have been sold, no additional Early
Settlement Shares shall be sold and MSCO shall promptly deliver to the Issuer
(A) any remaining Early Settlement Shares and (B) if the Settlement Balance has
been reduced to an amount less than zero, an amount in cash equal to the
absolute value of the then-current Settlement Balance; provided, however, that
MSCO shall take all reasonable efforts to ensure that the Settlement Balance
does not get reduced to an amount less than zero.
     (x) If, on any date, all of the Early Settlement Shares have been sold and
the Settlement Balance has not been reduced to zero, the Issuer shall promptly
deliver to MSCO an additional number of Shares (“Make-Whole Shares”) equal to
(A) the Settlement Balance as of such date divided by (B) the price per Share as
reasonably determined by the Calculation Agent based on prevailing market prices
for the Shares. This clause (x) shall be applied successively until the
Settlement Balance is reduced to zero.
     (xi) If at any time the number of Shares covered by the Registration
Statement is less than the number of Registered Securities required to be
delivered pursuant to this Section 8(a), the Issuer shall, at the request of
MSCO, file additional registration statement(s) to register the sale of all
Registered Securities required to be delivered to MSCO.
     (xii) The Issuer shall cooperate with MSCO and use its reasonable best
efforts to take any other action necessary to effect the intent of the
provisions set forth in this Section 8(a).



--------------------------------------------------------------------------------



 



Page 11

     (b) If Issuer timely elects to deliver Early Settlement Shares and
Make-Whole Shares by means of a private placement, the following provisions
shall apply:
     (i) all Early Settlement Shares and Make-Whole Shares shall be delivered to
MSCO (or any affiliate of MSCO designated by MSCO) pursuant to the exemption
from the registration requirements of the Securities Act provided by
Section 4(2) thereof;
     (ii) MSCO and any potential purchaser of any such Shares from MSCO (or any
affiliate of MSCO designated by MSCO) identified by MSCO shall have been
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Issuer customary in scope for private placements
of equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them) and
Issuer shall not disclose material non-public information in connection with
such due diligence investigation; provided, however, if MSCO is not reasonably
satisfied with such due diligence investigation or no such investigation is
afforded to MSCO due to circumstances at Issuer that make such investigation
impractical, then such dissatisfaction or the failure by Issuer to afford MSCO
with such opportunity to conduct a due diligence investigation shall not provide
a basis for MSCO to refuse to accept the Early Settlement Shares and Make-Whole
Shares by means of a private placement; provided, further, for the avoidance of
doubt, MSCO’s dissatisfaction with the due diligence investigation or the
failure by Issuer to afford MSCO with such opportunity to conduct a due
diligence investigation may be used as a factor by MSCO in determining the per
share value of the Early Settlement Shares pursuant to Section 8(b)(v) below;
and
 
     (iii) an agreement (a “Private Placement Agreement”) shall have been
entered into between Issuer and MSCO (or any affiliate of MSCO designated by
MSCO) in connection with the private placement of such Shares by Issuer to MSCO
(or any such affiliate) and the private resale of such Shares by MSCO (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to MSCO and the Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, MSCO and its affiliates, and shall provide for the payment by
Issuer of all fees and expenses in connection with such resale, including all
reasonable fees and expenses of one counsel for MSCO but not including any
underwriter or broker discounts and commissions, and shall contain
representations, warranties and agreements of Issuer and MSCO reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales. For the avoidance of doubt, the parties agree that the Private
Placement Agreement shall be signed immediately after all terms of the Private
Placement Agreement are agreed.
     (iv) If Issuer elects to deliver Early Settlement Shares to satisfy its
payment obligation of an Early Settlement Payment, neither Issuer nor MSCO shall
take or cause to be taken any action that would make unavailable either (i) the
exemption set forth in Section 4(2) of the Securities Act for the sale of any
Early Settlement Shares or Make-Whole Shares by Issuer to MSCO or (ii) an
exemption from the registration requirements of the Securities Act reasonably
acceptable to MSCO for resales of Early Settlement Shares and Make-Whole Shares
by MSCO.
     (v) On the date reasonably requested by MSCO (which such date shall not be
greater than five Business Days following the signing of the Private Placement
Agreement), (A) Issuer shall deliver a number of Early Settlement Shares equal
to the quotient of (I) the relevant Early Settlement Payment divided by (II) a
per share value, determined by MSCO in a commercially reasonable manner based on
indicative bids from institutional “accredited investors” (as defined in
Rule 501 under the Securities



--------------------------------------------------------------------------------



 



Page 12

Act of 1933, as amended (the “Securities Act”)), and (B) the provisions of
Sections 8(a)(vii) –(x) shall apply to the Early Settlement Shares delivered
pursuant to this Section 8(b)(v). For purposes of applying the foregoing, the
Registered Share Delivery Date referred to in 8(a)(vii) shall be the date on
which Issuer delivers the Early Settlement Shares.
     (vi) For the avoidance of doubt nothing in this Section 8(b) shall be read
as requiring Issuer to deliver cash in respect of the settlement of the
transactions contemplated by the Agreement.
     (c) The provisions of Section 8(b) shall apply to any then-current
Settlement Balance if (i) for a period of at least ten (10) consecutive Exchange
Business Days, Issuer cannot satisfy any of the conditions of Section 8(a) or
(ii) for a period of at least ten (10) consecutive Exchange Business Days, MSCO
has reasonably determined that it is inadvisable to effect sales of Registered
Securities.
     (d) If Issuer elects to deliver Early Settlement Shares to satisfy its
payment obligation of an Early Settlement Payment, then, if necessary, Issuer
shall use its best efforts to cause the number of authorized but unissued Shares
of Common Stock to be increased to an amount sufficient to permit Issuer to
fulfill its obligations to satisfy its payment obligation of an Early Settlement
Payment by delivering Early Settlement Shares.
9. Special Provisions for Merger Events. Notwithstanding anything to the
contrary herein or in the Equity Definitions, to the extent that an Announcement
Date for a potential Merger Transaction occurs during the term of this
Transaction and such Announcement Date does not cause this Transaction to
terminate in whole under the provisions of “Extraordinary Event” in paragraph 2
above:
     (a) As soon as practicable following the public announcement of such
potential Merger Transaction, Issuer shall provide MSCO with written notice of
such announcement;
     (b) Promptly after request from MSCO, Issuer shall provide MSCO with
written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through MSCO or its
affiliates and (ii) the number of Shares purchased pursuant to the block
purchase proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full
calendar months preceding the Announcement Date. Such written notice shall be
deemed to be a certification by Issuer to MSCO that such information is true and
correct. Issuer understands that MSCO will use this information in calculating
the trading volume for purposes of Rule 10b-18; and
     (c) MSCO in its sole discretion may extend the Calculation Period to
account for any reduction in the number of Shares that could be purchased on
each day during the Calculation Period in compliance with Rule 10b-18 following
the Announcement Date.
   “Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.
10. MSCO Adjustments. In the event that MSCO reasonably determines that it is
appropriate with regard to any legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by MSCO and
are generally applicable to transactions of the same type as the Transaction,
and including, without limitation, Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E, “Requirements”), for MSCO to refrain from purchasing Shares or
to purchase fewer than the number of Shares MSCO would otherwise purchase on any
Trading Day during the duration of this Transaction, then MSCO may, in its
discretion, elect that the Initial Hedge Period or the Calculation Period, as
the case may be, be suspended and, if appropriate, extended with regard to any
Requirements. MSCO shall promptly (and in any event no later than the close of
the next Exchange Business Day) notify the Issuer upon the exercise of MSCO’s
rights pursuant to this Section 10 and shall subsequently notify the Issuer on
the day MSCO believes that the circumstances giving rise to such



--------------------------------------------------------------------------------



 



Page 13

exercise have changed. If the Initial Hedge Period or the Calculation Period is
suspended pursuant to this Section 10, at the end of such suspension MSCO shall
determine the number of Trading Days remaining in the Calculation Period, as
appropriate, and the terms of this Transaction shall be adjusted as set forth
above under “Physical Settlement.” Any such suspension by MSCO pursuant to the
foregoing provisions shall not exceed 45 calendar days to the extent that such
suspension arises out of policies, procedures or requirements that MSCO has
adopted.
11. Covenants.
(a) The Issuer covenants and agrees:
     (i)(a) that it will not treat this Transaction, any portion hereof, or any
obligation hereunder as giving rise to any interest income or other inclusions
of ordinary income; (b) it will not treat the delivery of any portion of the
Shares or cash to be delivered pursuant to this Transaction as the payment of
interest or ordinary income; (c) it will treat this Transaction in its entirety
as a forward contract for the delivery of such Shares or cash; and (d) it will
not take any action (including filing any tax return or form or taking any
position in any tax proceeding) that is inconsistent with the obligations
contained in (a) through (c). Notwithstanding the preceding sentence, Issuer may
take any action or position required by law, provided that Issuer delivers to
MSCO an unqualified opinion of counsel, nationally recognized as expert in
Federal tax matters and acceptable to Issuer, to the effect that such action or
position is required by a statutory change or a Treasury regulation or
applicable court decision published after the Trade Date;
     (ii) that during the period from and including the Trade Date to and
including the final Settlement Date, neither it nor any of its affiliates, to
the extent the purchases of such affiliates would be aggregated with those of
the Issuer as purchases of affiliated purchasers for purposes of Rule 10b-18
under the Exchange Act, shall directly or indirectly (which shall be deemed to
include the writing or purchase of any cash-settled derivative instrument)
purchase Shares (or any security convertible into or exchangeable for Shares)
without the prior written approval of MSCO or take any other action that would
cause the purchase by MSCO of any Shares in connection with this Agreement not
to comply with Rule 10b-18 under the Exchange Act (assuming for the purposes of
this paragraph that such Rule were otherwise applicable to such purchases);
provided, however, that the foregoing shall not limit Issuer’s ability
(A) pursuant to its employee stock option plans, to re-acquire Shares in
connection with exercises of stock options in which the employee pays the
exercise price in Shares or to limit Issuer’s ability to withhold shares to
cover tax liabilities associated with the exercise of such options or the
vesting of restricted stock, and in connection with any such purchase Issuer
will be deemed to represent to MSCO that such purchase does not constitute a
“Rule 10b-18 Purchase” (as defined in Rule 10b-18) and (B) to purchase Shares in
an amount and manner that would not cause the purchase by MSCO of any Shares in
connection with this Agreement not to comply with Rule 10b-18 under the Exchange
Act. During this time, any purchases of Shares by Issuer shall be made through
MSCO and in compliance with Rule 10b-18 by executing an Agreement in the form
attached hereto as Annex A or otherwise in a manner that Issuer and MSCO believe
is in compliance with applicable requirements. Each such purchase by Issuer of
the Shares shall be disregarded for purposes of determining any Settlement
Amount. This subparagraph (ii) shall not restrict any purchases by Issuer of
Shares effected during any suspension of the Calculation Period in accordance
with Section 10 herein, and purchases during such suspension shall be
disregarded in calculating any Settlement Amount;
     (iii) to comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act of 1933, as amended (the
“Securities Act”) and the Exchange Act) in respect of matters within its power
in connection with the transactions contemplated by this Confirmation; provided
that each party shall be entitled to rely conclusively on any information
communicated by the other party concerning such other party’s market activities;
     (iv) that it is not relying, and has not relied, upon MSCO or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analyses of the
legal, accounting, tax and other implications of this Agreement, and that MSCO
and its affiliates may from time to time effect transactions for their own
account or the account of customers and hold



--------------------------------------------------------------------------------



 



Page 14

positions in securities or options on securities of the Issuer and that MSCO and
its affiliates may continue to conduct such transactions during the term of this
Agreement; and
     (v) that neither it nor any affiliates shall take any action that would
cause Regulation M under the Exchange Act (“Regulation M”), to be applicable to
any purchases of Shares, or any security for which Shares is a reference
security (as defined in Regulation M), by Issuer or any affiliated purchasers
(as defined in Regulation M) during the Calculation Period.
(b) MSCO covenants and agrees that with respect to the purchase of any Shares in
connection with this Agreement (except for any purchases made by MSCO during the
Calculation Period in connection with dynamic hedge adjustments of MSCO’s
exposure to the Transaction as a result of any equity optionality contained in
such Transaction), MSCO shall make any such purchase in a manner that MSCO
reasonably believes, based on the representations and warranties set forth
herein and any other information provided to MSCO by Issuer, would meet the
requirements of the safe harbor under the provisions of Rule 10b-18 as if such
purchases were made by Issuer; provided, however, that it is understood and
agreed that MSCO will not be obligated to comply with this paragraph in
connection with MSCO’s ability to declare a Valuation Date other than the
Scheduled Valuation Date or if an Event of Default, Additional Disruption Event,
Extraordinary Event or Additional Termination Event occurs; provided, further,
that Seller shall take into account Shares purchased in connection with the
Other ASR Transaction in making its determinations as to whether such purchases
would meet such requirements if they had been made by Buyer pursuant to this
Section 11(b).
12. Representations, Warranties and Acknowledgments.
(a) The Issuer hereby represents and warrants to MSCO that:
     (i) as of the date hereof, the Issuer (A) is not in possession of any
material, non-public information with respect to the Issuer or any of its
securities, and is entering into this Agreement in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act
and (B) agrees not to alter or deviate from the terms of this Agreement or enter
into or alter a corresponding or hedging transaction or position with respect to
the Shares (including, without limitation, with respect to any securities
convertible or exchangeable into the Shares) (other than, for the avoidance of
doubt, the Other ASR Transaction) during the term of this Agreement;
     (ii) the transactions contemplated by this Confirmation have been
authorized under Issuer’s publicly announced program to repurchase Shares;
     (iii) the Issuer is not entering into this Agreement to facilitate a
distribution of the Shares (or any security convertible into or exchangeable for
Shares) or in connection with a future issuance of securities except pursuant to
the Issuer’s employee benefit plans (including equity plans for directors and
employees) and dividend reinvestment plan or other publicly disclosed
transaction;
     (iv) the Issuer is not entering into this Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to violate the Exchange Act; and
     (v) the Issuer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of the Issuer is not less than the total amount required to pay the liabilities
of the Issuer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) the Issuer is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business, (C) assuming consummation of the transactions as contemplated by
this Agreement, the Issuer is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (D) the Issuer is not
engaged in any business or transaction, and does not propose to engage



--------------------------------------------------------------------------------



 



Page 15

in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Issuer is engaged and (E) the Issuer is
not a defendant in any civil action that could reasonably be expected to result
in a judgment that Issuer is or would become unable to satisfy.
(b) MSCO and the Issuer each hereby acknowledges that any transactions by MSCO
in the Shares will be undertaken by MSCO, as the case may be, as principal for
its own account. All of the actions to be taken by MSCO in connection with this
Agreement, shall be taken by MSCO independently and without any advance or
subsequent consultation with the Issuer.
(c) It is the intent of the parties that this Confirmation and this Transaction
comply with the requirements of Rule 10b5-1(c)(1)(i) (A) and (B) of the Exchange
Act. The parties agree that the Agreement shall be interpreted to comply with
the requirements of Rule 10b5-1(c).
13. Acknowledgements of Issuer Regarding Hedging and Market Activity. Issuer
agrees, understands and acknowledges that:

  (a)   during the period from (and including) the Trade Date to (and including)
the final Settlement Date, MSCO and its affiliates may buy or sell Shares or
other securities or buy or sell options or futures contracts or enter into swaps
or other derivative securities in order to adjust its hedge position with
respect to the transactions contemplated by this Transaction;       (b)   MSCO
and its affiliates also may be active in the market for the Shares other than in
connection with hedging activities in relation to the transactions contemplated
by this Transaction;      (c)   MSCO shall make its own determination as to
whether, when and in what manner any hedging or market activities in the
Issuer’s securities shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to 10b-18 VWAP; and
    (d)   any market activities of MSCO and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
10b-18 VWAP, each in a manner that may be adverse to Issuer.

14. Indemnification.
     (a) In the event MSCO is required to defend a claim in any action,
proceeding or investigation brought by or on behalf of a third party in
connection with any matter referred to in this Agreement, MSCO will give Issuer
written notice of any such claim and Issuer will undertake the defense thereof
by representatives chosen by Issuer and reasonably acceptable to MSCO. Failure
to give such notice shall not affect Issuer’s duty or obligations under this
Section 14(a), except to the extent Issuer is materially prejudiced thereby. So
long as Issuer is defending any such claim actively and in good faith, MSCO
shall not settle such claim. MSCO shall make available to Issuer or its
representatives all records and other materials required by them and in the
possession or under the control of MSCO, for the use of Issuer and its
representatives in defending any such claim, and shall in other respects give
reasonable cooperation in such defense. If Issuer, within a reasonable time
after notice of any such claim, fails to defend such claim actively and in good
faith, MSCO will (upon further notice) have the right to undertake the defense,
compromise or settlement of such claim or consent to the entry of a judgment
with respect to such claim. The Issuer also will indemnify and hold MSCO
harmless against any losses, claims, damages or liabilities to which it may
become subject in connection with any matter referred to in this Agreement,
except to the extent that any such loss, claim, damage or liability results from
(i) MSCO’s breach of this Agreement, (ii) the gross negligence or bad faith of
MSCO or (iii) any trading, hedging



--------------------------------------------------------------------------------



 



Page 16

or other transactional losses incurred by MSCO through its own trading and/or
hedging decisions and actions in the course of effecting the transactions which
are the subject of this Agreement (collectively with clauses (i) and (ii), the
“Excluded Losses”); provided, however, that if it is determined by a court of
competent jurisdiction in a final judgment that MSCO is not entitled to be
indemnified hereunder in connection with such matter, then MSCO shall reimburse
the Issuer for any expenses paid pursuant to the first sentence of this
Section 14. If for any reason the foregoing indemnification is unavailable to
MSCO or insufficient to hold it harmless (except to the extent resulting from
Excluded Losses), then the Issuer shall contribute to the amount paid or payable
by MSCO as a result of such loss, claim, damage or liability in such proportion
as is appropriate to reflect the relative fault of the Issuer on one hand and
MSCO on the other hand with respect to such loss, claim, damage, or liability
and any other relevant equitable considerations (except to the extent that any
such loss, claim, damage or liability results from Excluded Losses). The
reimbursement, indemnity and contribution obligations of the Issuer under this
Section 14 shall be in addition to any liability which the Issuer may otherwise
have, shall extend upon the same terms and conditions to any affiliate of MSCO
and the partners, directors, officers, agents, employees and controlling persons
(if any), as the case may be, of MSCO and any such affiliate (it being
understood, however, that Issuer shall not be liable for the fees and expenses
of more than one counsel (other than local counsel) for all indemnified parties)
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Issuer, MSCO, any such affiliate and
any such person. The Issuer also agrees that neither MSCO nor any of such
affiliates, partners, directors, officers, agents, employees or controlling
persons shall have any liability to the Issuer for or in connection with any
matter referred to in this Agreement except to the extent that any losses,
claims, damages, liabilities or expenses incurred by the Issuer result from
MSCO’s breach of this Agreement or the gross negligence or bad faith of MSCO in
effecting the transactions that are the subject of this Agreement. The foregoing
provisions shall survive any termination or completion of this Agreement.
     (b) Subject to Section 14(c), the reimbursement, indemnity and contribution
obligations of the Issuer under Section 14(a) (each, an “Obligation”) shall be
paid promptly in cash provided that in each instance there is presented to the
Issuer a reasonably detailed accounting.
     (c) In connection with any Obligation under Section 14(b) above, the
Issuer, in lieu of making any cash payment as contemplated by that section, may
elect to satisfy such Obligation by delivering Shares to MSCO (such Shares, the
“Indemnity Shares”) by notifying MSCO of such election within one Trading Day of
being informed by MSCO that such Obligation is due and payable. The provisions
of “Certain Payments and Deliveries by Issuer” in Section 7 above shall apply to
such a share settlement of an Obligation as if the relevant Obligation was the
“Early Settlement Payment” and the Indemnity Shares were “Early Settlement
Shares”. In order to elect to deliver Indemnity Shares, Issuer must (i) specify
whether such Indemnity Shares are to be sold by means of a registered offering
or by means of a private placement and (ii) the conditions described in Section
8 above must be satisfied as if the Indemnity Shares were “Early Settlement
Shares” and any additional Shares Issuer delivers to reduce the settlement
balance to zero in connection with this Section 14 were “Make-Whole Shares”.
15. The parties hereto agree and acknowledge that MSCO is a “financial
participant” within the meaning of Section 101(22) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge that this Transaction is either (i) a “securities contract” as such
term is defined in Section 741(7) of the Bankruptcy Code, in which case each
payment and delivery made pursuant to this Transaction is a “settlement
payment”, as such term is defined in Section 741(8) of the Bankruptcy Code, and
that MSCO is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e) and 555 of the Bankruptcy Code, or (ii) a “swap
agreement”, as such term is defined in Section 101(53B) of the Bankruptcy Code,
in which case each party is a “swap participant”, as such term is defined in
Section 101(53C) of the Bankruptcy Code, and that MSCO is entitled to the
protections afforded by, among other sections, Sections 362(b)(17), 546(g) and
560 of the Bankruptcy Code.
16. MSCO and Issuer hereby agree and acknowledge that MSCO has authorized the
Issuer to disclose this Transaction to any and all persons after the Issuer has
publicly disclosed it, and there are no express or implied



--------------------------------------------------------------------------------



 



Page 17

agreements, arrangements or understandings to the contrary, and authorizes the
Issuer to use any information that the Issuer receives or has received with
respect to this Transaction in any manner.
17. Treatment in Bankruptcy; No Setoff; No Collateral.
(a) In the event the Issuer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the U.S. Bankruptcy Code or any other applicable bankruptcy
or insolvency statute from time to time in effect, any rights or claims of MSCO
hereunder in respect of this transaction shall rank for all purposes no higher
than, but on a parity with, the rights or claims of holders of Shares, and MSCO
hereby agrees that its rights and claims hereunder shall be subordinated to
those of all parties with claims or rights against the Issuer (other than common
stockholders) to the extent necessary to assure such ranking. Without limiting
the generality of the foregoing, after the commencement of Bankruptcy
Proceedings, the claims of MSCO hereunder shall for all purposes have rights
equivalent to the rights of a holder of a percentage of the Shares equal to the
aggregate amount of such claims (the “Claim Amount”) taken as a percentage of
the sum of (i) the Claim Amount and (ii) the aggregate fair market value of all
outstanding Shares on the record date for distributions made to the holders of
such Shares in the related Bankruptcy Proceedings. Notwithstanding any right it
might otherwise have to assert a higher priority claim in any such Bankruptcy
Proceedings, MSCO shall be entitled to receive a distribution solely to the
extent and only in the form that a holder of such percentage of the Shares would
be entitled to receive in such Bankruptcy Proceedings, and, from and after the
commencement of such Bankruptcy Proceedings, MSCO expressly waives (i) any other
rights or distributions to which it might otherwise be entitled in such
Bankruptcy Proceedings in respect of its rights and claims hereunder and
(ii) any rights of setoff it might otherwise be entitled to assert in respect of
such rights and claims.
     (b) Notwithstanding any provision of this Agreement or any other agreement
between the parties to the contrary, neither the obligations of the Issuer nor
the obligations of MSCO hereunder are secured by any collateral, security
interest, pledge or lien.
18. Share Cap. Notwithstanding any other provision of this Agreement to the
contrary, in no event shall the Issuer be required to deliver to MSCO a number
of Shares that exceeds the Share Cap (as specified in Schedule I), subject to
reduction by the number of Shares delivered hereunder by the Issuer on any prior
date.
19. Account Details:

     
   Account for Payments to MSCO:
  To be provided separately
 
   
   Account for Payments to Issuer:
  To be provided by Issuer

20. Governing law: The laws of the State of New York.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONFIRMATION
OR ANY TRANSACTION CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------



 



Page 18

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.
Confirmed as of the date first written above:

                      PLEXUS CORP.       MORGAN STANLEY & CO. INCORPORATED
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    